DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abedini et al. U.S. Patent App. Pub. No. 2021/0037445.
Regarding claim 1, Abedini discloses a repeater system comprising an interface configured to communicate signals with a base station (i.e. see Fig. 1: Repeater 110r comprising processing module 114, and communicating with base station 110a, configured for storing and processing digital samples of analog RF signals – ¶ [0034]), a phased antenna array (i.e. Fig. 8: 810) comprising a plurality of antenna elements, wherein the phased antenna array is configured to generate a beam in a plurality of predefined directions and wirelessly communicate signals with user equipment in a coverage area of the phased antenna array (see Figs. 6-9; ¶¶ [0066]-[0079], [0084]), and a beamforming circuit (i.e. controller 802; ¶¶ [0078]-[0079]) communicatively coupled to the phased antenna array, wherein the beamforming circuit is configured to adjust a direction of the beam generated by the phased antenna array to correspond to one of the plurality of predefined directions at a particular time according to a schedule, as 
Regarding claim 2, Abedini further discloses that the repeater may use a measure of received power to determine whether to send out a received signal (¶ [0l09]), where such measuring a received power is considered to be performed by a measurement device, and determining whether to send out the received signal would modify the schedule.
Regarding claim 14, Abedini shows that the repeater system comprises an over-the-air repeater (see Figs. 1, 6-9, 12).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. in view of Liang et al. U.S. Patent App. Pub. No. 2019/0181943.
Regarding claims 3 and 4, Abedini discloses a repeater system using a measurement device as described above, where the repeater uses a measure of received power before storing/sending out a received signal (¶ [0109]), and where both downlink and uplink signals are received and send/forwarded by the repeater (¶ [0004]), but does not disclose measuring respective power levels of respective downlink or uplink signals in each predefined direction.

Regarding claim 12, Abedini discloses a repeater system comprising a beamforming circuit that adjusts a direction of a generated beam according to a schedule, as described above, but does not disclose that the beamforming circuit is configured to communicate the schedule to the base station.
Liang discloses a distributed repeater system where a scanning capable repeater (SC-R) is capable of managing its own beam scanning at a scanning time instant, and sends its scanning beam pattern to its associated base station (see ¶¶ [0032], [0047]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a repeater that sends its scheduled scanning beam pattern to a base station, as suggested by Liang, in the repeater system of Abedini, to inform the base station of resources being deployed.
Regarding claim 15, discloses a repeater system comprising a beamforming circuit as described above, but does not disclose that the repeater system circuit is configured to disable a beam management capability of the base station.

Regarding claim 16, discloses a repeater system comprising a beamforming circuit as described above, but does not disclose that the repeater system is configured to perform some user equipment functionality in order to direct the base station to steer a beam toward the repeater system.
Liang discloses a repeater system where each repeater (SC-R) selects a direction for each of its BS-facing antenna array to build a communication link to a BS (¶ [0029]), which is considered to be a performing of some user equipment functionality in order to direct the base station to steer a beam toward the repeater system.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for beam pairing with a base station by a repeater, as disclosed by Liang, in the repeater system of Abedini, in order to periodically select the best beam pairs between the repeater and the BS (see Liang, ¶ [0029]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. in view of Liang et al. as applied to claim 4 above, and further in view of Kummetz U.S. Patent App. Pub. No. 2011/0281579.

Kummetz discloses that RSSI-based detection is sued for determining traffic by a repeater in distributed antenna systems (¶ [0004]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to measure uplink signals using a RSSI detector, as suggested by Kummetz, in the repeater system of Abedini and Liang, to determine mobiles in the coverage range of the repeating system, as indicated by Kummetz (¶ [0004]).
Claims 6, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. in view of Islam et al. U.S. Patent App. Pub. No. 2018/0054790.
Regarding claim 6, Abedini discloses a repeater system comprising a beamforming circuit as described above, but does not expressly disclose that the beamforming circuit is configured to estimate a number of users located in each predefined direction based on a statistical analysis of the measurements of the measurement device.
Islam discloses a station 1002 using beamforming to estimate a number of users in each of a number of predefined directions based on an analysis of signal measurements (see Fig. 10, ¶¶ [0086]-[0089], [0092]-[0094], [0109]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to estimate a number of users located in each of a number of predefined directions using beamforming, as suggested by Islam, in the repeater system of Abedini, in order to gather information to determine scheduling regions based on user density information (see Islam, ¶¶ [0090]-[0091]).

Islam discloses a beamformer that can transmit between various angles, where it sweeps each of through the various angles in a single sweep (see Fig. 10, ¶¶ [0092]-[0093]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for a beamformer that scans an area by sweeping through each of a number of predefined directions before repeating, as suggested by Islam, in the system of Abedini, in order to provide for a full scan of a coverage area.
Regarding claim 17, discloses a repeater system comprising a beamforming circuit, as described above, but does not disclose that the repeater system comprises a location detection device to determine a location of mobile devices in the coverage area, where the beamforming circuit modifies the schedule based on the determined location of the mobile devices.
Islam discloses a station using beamforming to estimate locations of users in a coverage area (see Fig. 10, ¶¶ [0086]-[0089], [0092]-[0094], [0109]), where the information is used to modify a schedule of a pattern of beams as different sub-regions for scanning are determined based on the user location information (see Figs. 11-12; [0095]-[0098]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a location detection device to determine user location information, as suggested by Islam, in the repeater system of Abedini, to determine scheduling regions based on derived user density information for more effective beam scanning (see Islam, ¶¶ [0090]-[0091]).

Islam discloses a system using beamforming to estimate locations of users in a coverage area (see Fig. 10, ¶¶ [0086]-[0089], [0092]-[0094], [0109]), where the information is used to modify a schedule of a pattern of beams as different sub-regions for scanning are determined based on the user location information (see Figs. 11-12; [0095]-[0098]), and where the station 1304 may receive such sub-region information from a sub-system (i.e. network entity 1306 – Fig. 13).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to determine user location information, as suggested by Islam, in the repeater system of Abedini, in order to determine scheduling regions based on user density information to effectuate more efficient beam scanning (see Islam, ¶¶ [0090]-[0091]).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. in view of Lupper et al. U.S. Patent App. Pub. No. 2021/0029564 and Liang et al.
Regarding claim 10, Abedini discloses a repeater system as described above, but does not disclose that the repeater system comprises a distributed antenna system having a master unit communicatively coupled to the base station and one or more remote antenna units communicatively coupled to and located remotely from the master unit, wherein a respective beamforming circuit is included in each of the one or more remote antenna units to control a respective phased antenna array, wherein the respective phased antenna array is included in or coupled to each of the one or more remote antenna units.

Regarding claim 11, in the proposed combination, Lupper further discloses that the one or more remote antenna unites comprises a plurality of remote antenna units configured to transmit in a multiple-input multiple-output (MIMO) configuration as Lupper discloses that an extension unit (105) may be used along with remote unit 104, such that units 104, 105 are used for MIMO transmissions (¶ [0033]), and wherein Liang suggests that the schedule for each of the plurality of units is synchronized as synchronization circuits are employed to synchronize as necessary for cooperative beamforming or distributed MIMO with other DSA-Ws (¶ [0021]).
Allowable Subject Matter
Claims 19-34 are allowed.
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                            1/12/2022